Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION


Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-3, 5-6, 8-12, 14-15, and 17-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 6-7, 10, 12, 14, and 17 of US Patent No 10,902,677 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because: 



Instant Invention
Claim(s) 1
2
3
4
5
6
7
8
9
10,902,677
Claim(s) 1, 14
2
17
-
1
1
-
 6,7
6 


Instant Invention
Claim(s) 10
11
12
13
14
15
16
17
18
10,902,677
Claim(s) 1, 10, 14
12
17
-
10
10
-
6,7 
6 


Instant Invention
Claim(s) 19
20







10,902,677
Claim(s) 1, 14 
6,7





 
 


As per claim 1 in the instant invention, the steps as laid out by this claim generally follow those in claim 1 of US Patent 10,902,677.  For example, each claim has similar elements such as virtual model data, tracking a device relative to a body or physical model and a freeze feature that allows the perspective to be temporarily fixed.  While the claims are not word-for-word identical repeats, the claims do appear to be obvious variations of one another in terms of the functionality being performed.  
One difference between the inventions is that the instant application claim 1 the use of a tracked perspective controller while claim 1 in US Patent 10,902,677 teaches of using a tracked device to control the perspective.  This difference in language however is an obvious variation between the two inventions because the tracked device that controls the perspective in claim 1 of US Patent 10,902,677 is essentially acting as a perspective controller recite in claim 1 in the instant application.  In addition, both the perspective controller in claim 1 of the instance application and the tracked device in claim 1 of US Patent 10,902,677 are using their tracked . 


Claims 4 7, 13, and 16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 6-7, 10, 12, 14, and 17 of US Patent No 10,902,677 B2 in view of Agusanto et al. (US Pub 2007/0236514).

As per claim 4 and 13, the claims in US Patent No 10,902,677 do not teach this claimed feature.  However, Agusanto towards the end of paragraph [0051] teaches of the claimed audible feedback feature.  It would have been obvious to one of ordinary skill in the art at the time of invention to combine the claims of US Patent 10,902,677 with Agusanto in order to provide the user with additional feedback to help aid them in navigation to a desired viewpoint during a medical visualization task (Agusanto in [0051]).

As per claim 7 and 16, the claims in US Patent No 10,902,677 do not teach this claimed feature.  Agusanto teaches this feature in figure 12 and in [0116] where additional tracking data may be stored and later used to display a second stereoscopic perspective, e.g. as shown with images 721 and 723.  Additional tracking and imaging data is stored at least temporally so that image data for the second perspective may be warped.  It would have been obvious to one of ordinary skill in the art at the time of invention to combine the claims of US Patent 10,902,677 with Agusanto in order to provide the user with a stereoscopic visualization output that better depicts depth .


Claims 1, 10, and 19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 21 and 23 of US Patent No 9,251,721 B2 in view of Agusanto et al. (US Pub 2007/0236514) in further view of Plummer (US Pub 20060152516 A1) and Hyndman (US Pub 2011/0227913 A1).  Although the conflicting claims are not identical, they are not patentably distinct from each other because: 

Here is the general claim correspondence between the inventions:
Instant Invention
Claim(s) 1
10
19






9,251,721
Claim(s) 21, 23
21, 23
21,23




 
 


As per claim 1 in the instant invention, some of the features as laid out by this claim generally follow those in claim 1 of US Patent 9,251,721.  For example, each claim has similar elements such as virtual model data, tracking a device relative to a body or physical model and a perspective controller.  While the claims are not word-for-word identical repeats, the claims do appear to be obvious variations of one another in terms of the functionality being performed.  
One main difference between the inventions is that the instant application claim 1 includes causing the display of the virtual model and perspective thereof to change in the position and orientation of the perspective controller.  Agusanto teaches this feature in [0068] 
Another main difference between the inventions is that the instant application claim 1 includes a feature that allows the perspective controller to temporarily freeze the perspective.  Plummer and Hyndman teaches this feature e.g. please see Plummer in the 2nd half of [0055] and Hyndman in [0058].  It would have been obvious to incorporate this feature in order to allow the user to make quick or large movements with the perspective controller without showing a disorienting perspective changes during the movements by temporarily freezing the perspective.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 4, 7-10, 13, and 16-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Agusanto et al. (US Pub 2007/0236514) in view of Plummer (US Pub 20060152516 A1) in further view of Hyndman (US Pub 2011/0227913 A1).

As per claim 1, Agusanto teaches the claimed:
1. An apparatus comprising at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the processor ([0157] “In general, routines executed to implement the embodiments of the invention may be implemented as part of an operating system or a specific application, component, program, object, module or sequence of instructions referred to as ‘computer programs.’ The computer programs typically comprise one or more instructions set at various times in various memory and storage devices in a computer, and that, when read and executed by one or more processors in a computer, cause the computer to perform operations necessary to execute elements involving the various aspects of the invention”), cause the apparatus to at least: 
receive data comprising a position and an orientation of a perspective controller device relative to a body or physical model thereof ([0045] “a position tracking system is used to track the position and orientation of the probe”; also see figure 1 which shows the position tracking system as piece 127 that tracks probe device 101 within a tracked space with respect to a body or physical model thereof);; 
access a virtual model comprising virtual representations of the body or physical model thereof ([0153] “The memory (1107) may include a 3D model (1130) for the generation of virtual images”; Also see [0081] “The 3D model may be generated from three-dimensional (3D) images of the object (e.g., bodies or body parts of a patient). For example, a MRI scan or a CAT (Computer Axial Tomography) scan of a head of a patient can be use in a computer to generate a 3D virtual model of the head” and [0093] “In FIG. 3, a computer (123) uses the model data (303), which may be a 3D model of the object (e.g., generated based on volumetric imaging data, such as MRI or CT scan), and the virtual camera (305) to generate the virtual image (301) as seen by a virtual camera. The virtual image (301) includes an internal feature (309) within the object (307).”); 
cause display of the virtual model from a perspective associated with the position and the orientation of the perspective controller device relative to the body or the physical model thereof (in figure 1 where the perspective controller is the Probe 101 with a video camera 103; [0095]” In one embodiment, the virtual camera is defined to have the same viewpoint as the video camera such that the virtual camera has the same viewing angle and/or viewing distance to the 3D model of the object as the video camera to the real object. The virtual camera has the same imaging properties and pose (position and orientation) as the actual video camera”.  
In this instance, the virtual camera causes display of the 3D virtual model from a perspective associated with the position and the orientation of the perspective controller); 
receive updated data comprising a change in the position and the orientation of the perspective controller device relative to the body or physical model thereof ([0068] “In FIG. 1, the position and the orientation of the probe (101) relative to the object of interest (111) may be changed during the image guided procedure. The probe (101) may be hand carried and positioned to obtain a desired view” and [0069] “In FIG. 1, the position and orientation of the probe (101), and thus the position and orientation of the video camera (103), is tracked using a position tracking system (127).”); 
cause the display of the virtual model and the perspective thereof to be updated to reflect the change in the position and the orientation of the perspective controller device relative to the body or physical model thereof ([0098] “The video image (201) in FIG. 2 and the computer generated image (301) in FIG. 3, as captured by the virtual camera, can be combined to show the image (401) of augmented reality in real time, as illustrated in FIG. 4”;
Figure 1 shows that the tracked device 101 may be physically moved with respect to a physical model 111; also see [0068] “In FIG. 1, the position and the orientation of the probe (101) relative to the object of interest (111) may be changed during the image guided procedure. The probe (101) may be hand carried and positioned to obtain a desired view” and [0047] “One embodiment of the present invention generates a real time augmented stereoscopic view using one real image captured at the current position of the probe. While the user points the tracked probe toward the target and moves the probe slowly and steadily, the system captures a real image and generates a pair of images corresponding to a pair of predefined left position and right position relative to the probe via warping and texture mapping. The system may further generate a pair of virtual images through rendering the virtual objects according to the same left and right positions, and mix the virtual and real images to create a pair of augmented images. In one embodiment, both the left and right images are generated in real time through image warping of the real image of the video camera)”). 

Agusanto alone does not explicitly teach the remaining claim limitations.
However, Agusanto in combination with Plummer and Hyndman teaches the claimed:
receive an indication of a user input made via the perspective controller device, and in response, freeze the virtual model on the display, wherein freezing the virtual model comprises causing the perspective to be temporarily fixed and no longer change based on the position and orientation of the perspective controller device, until an additional user input or release of the user input is received (As mentioned above Agusanto teaches of a perspective controller by having a handheld instrument where a virtual camera view from the tip of the instrument may be rendered using the model data and tracked data of the handheld instrument.  Agusanto is silent about the claimed “freezing the virtual model comprises causing the perspective to be temporarily fixed and no longer change”.  
Plummer teaches that it was known in the art to temporarily fix the perspective for a camera on a endoscopic medical imaging system, e.g. Plummer in the 2nd half of [0055] recites "... an endoscopic camera, the set of controls 50 may instead include a button 60 for starting and stopping the live video in order to temporarily view frozen images, as well as a capture button 62 for saving certain frozen images."
Hyndman teaches that it was also known to temporarily fix the perspective for systems that include virtual model data as well, e.g. please see Hyndman in [0058] “Gestures may also be combined with other input such as button presses or touching the screen in particular locations to further refine control over the camera angle in the virtual environment … A button on the device or a touch area on the screen may be used to temporarily disable point of view control so that the user can rotate the camera angle part way, touch the disable area while returning the portable computing device back to parallel with the user, and then reactivate point of view control to continue panning the camera to the left. This ability to temporarily suspend point of view control may thus allow the user to reset its default (straight ahead) view into the virtual environment“); and 
while the perspective is temporarily fixed, receive additional data indicating interaction of a tracked device with the body, the physical model thereof, or a feature associated with the physical model, and cause rendering of feedback corresponding to the interaction, via the virtual model (This occurs in the combination of Agusanto, Plummer, and Hyndman where the user may continue to movement the handheld probe (a tracked device) which causes further interaction with the body even while the viewpoint control may be temporarily frozen using the perspective freezing feature of Plummer and Hyndman, e.g. Agusanto recites in [0069] “In FIG. 1, the position and orientation of the probe (101), and thus the position and orientation of the video camera (103), is tracked using a position tracking system (127).”  Thus, further movement (additional data) of the probe is still tracked and may be received from interaction even if the displayed perspective view is temporarily fixed).
It would have been obvious to one of ordinary skill in the art at the time of invention to use the perspective freeze features as taught by both Plummer and Hyndman with the system of Agusanto.  Plummer shows that it is obvious to extend this perspective freezing feature to an endoscopic device such as the one used in Agusanto and Hyndman shows that it is obvious to extend this perspective freezing feature to the display of virtual model data.
The perspective freezing feature from Plummer and Hyndman may be useful in certain situations where a user needs to move the perspective controller in large amounts and it would be disorienting to view all of these perspective changes on the screen during this movement.  Thus, freezing the perspective to be fixed temporarily would allow the user to make quick or large movements with the perspective controller without showing a disorienting perspective changes during the movements.


As per claim 4, Agusanto teaches the claimed:
4. The apparatus of claim 1, wherein the at least one memory and the computer program code are further configured to, with the processor, cause the apparatus to: cause provision of audible (At the end of [0051] “The user may be guided in a similar manner as described above, using visual or sound information displayed or generated by the system to indicate the next desirable pose, while moving the probe” and at the end of [0050] “… The pair of real image can be augmented with a pair of virtual images to generate stereoscopic augmented views. Visual or sound information displayed or generated by the system to indicate the second viewpoint pose can be used to guide the tracked probe toward the second viewpoint. The resulting stereoscopic output can be displayed as a snapshot”).


As per claim 7, Agusanto teaches the claimed:
7. The apparatus of claim 1, wherein the at least one memory and the computer program code are further configured to, with the processor, cause the apparatus to: store the additional data indicative of the interaction; and after storing the additional data indicative of the interaction, provide rendering of the feedback corresponding to the interaction, via the virtual model, displayed from a different perspective of the body or physical model thereof (Agusanto teaches this feature in figure 12 and in [0116] where additional data (tracked movement data) may be stored and later displayed as a second stereoscopic perspective using this tracked movement data, e.g. as shown with images 721 and 723.  Additional tracking and imaging data is stored at least temporally so that image data for the second perspective may be warped, e.g. please see Agusanto in [0116] “… Portions of the stereoscopic virtual image can be generated through image warping. For example, the stereoscopic image (727 and 725) of the probe may be rendered and reused in different stereoscopic images; a portion of the target that is near the tip of the probe may be rendered directly from a 3D image data set; and the remaining portion of the target of one or both of the images may be generated from image warping”).

As per claim 8, Agusanto does not explicitly teach the claimed limitations.
Plummer and Hyndman teaches the claimed:
8. The apparatus of claim 1, wherein the user input comprises an activation of a button of perspective controller device, and wherein the perspective is temporarily fixed based on the position and the orientation of the perspective controller device when the button is activated, until the indication of the additional input is received (Please see Plummer in [0055] “the set of controls 50 may instead include a button 60 for starting and stopping the live video in order to temporarily view frozen images, as well as a capture button 62 for saving certain frozen images” and Hyndman in [0058] “… As another example, a user may want to look in one direction more than the amount which is visible by simply aiming the portable computing device in that direction, i.e. the user may want to look 90 degrees to the left … A button on the device or a touch area on the screen may be used to temporarily disable point of view control so that the user can rotate the camera angle part way, touch the disable area while returning the portable computing device back to parallel with the user, and then reactivate point of view control to continue panning the camera to the left. This ability to temporarily suspend point of view control may thus allow the user to reset its default (straight ahead) view into the virtual environment”).
It would have been obvious to one of ordinary skill in the art at the time of invention to allow the perspective controller to have its perspective be temporarily fixed using a button as taught by Plummer and Hyndman with the system of Agusanto.  The motivation of claim 1 is incorporated herein. 


As per claim 9, Agusanto teaches the claimed:
9. The apparatus of claim 1, wherein the perspective controller device comprises at least a camera (Agusanto in figure 1 shows this feature where the perspective controller 101 includes a camera 103).
Agusanto does not explicitly teach the remaining claim limitation.
Plummer and Hyndman teaches the claimed:
wherein the perspective controller device comprises at least a -- shutter button (Please see Plummer in [0055] “the set of controls 50 may instead include a button 60 for starting and stopping the live video in order to temporarily view frozen images, as well as a capture button 62 for saving certain frozen images” and Hyndman in [0058] “… As another example, a user may want to look in one direction more than the amount which is visible by simply aiming the portable computing device in that direction, i.e. the user may want to look 90 degrees to the left … A button on the device or a touch area on the screen may be used to temporarily disable point of view control”.  In this instance, the button in Plummer and Hyndman acts as a shutter button because it allows the perspective view to be temporarily fixed).
It would have been obvious to one of ordinary skill in the art at the time of invention to allow the perspective controller to include the shutter button that temporarily fixes the perspective as taught by Plummer and Hyndman with the system of Agusanto.  The motivation of claim 1 is incorporated herein.



As per claim 19, the reasons and rationale for the rejection of claim 1 is incorporated herein.
Agusanto teaches the claimed:
A non-transitory computer readable medium ([0158] “While some embodiments of the invention have been described in the context of fully functioning computers and computer systems, those skilled in the art will appreciate that various embodiments of the invention are capable of being distributed as a program product in a variety of forms and are capable of being applied regardless of the particular type of machine or computer-readable media used to actually effect the distribution” and [0160] “A machine readable medium can be used to store software and data which when executed by a data processing system causes the system to perform various methods of the present invention. The executable software and data may be stored in various places including for example ROM, volatile RAM, non-volatile memory and/or cache. Portions of this software and/or data may be stored in any one of these storage devices”).

As per claim 20, this claim is similar in scope to limitations recited in claim 8, and thus is rejected under the same rationale.


Claims 2-3 and 11-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Agusanto in view of Plummer in further view of Hyndman and Hu et al. (NPL Doc, “Effectiveness of Haptic Feedback in Open Surgery Simulation and Training Systems).

As per claim 2, Agusanto does not explicitly teach the claimed limitations.
Hu teaches the claimed:
2. The apparatus according to claim 1, wherein the tracked device comprises a magnetic sensor and the interaction is detected with at least magnetic sensing (Please see Hu in the 2nd paragraph under the “Introduction” section where it states “We have established a method for tracking surgical tools accurately and generating haptic feedback according to virtual organ models and tool-tissue interaction. With our approach, a surgical tool can be tracked by means of a camera [4], magnetic sensors and optical sensors, and the haptic force feedback can be created magnetically on the surgical tool with high fidelity [5].”).
It would have been obvious to one of ordinary skill in the art at the time of invention to use the  as taught by Hu with the system of Agusanto as modified by Plummer and Hyndman in order to provide a tracking system that is not solely reliant on visual camera data for tracking.  This is useful for when the camera system cannot get a clear picture of its surroundings.

As per claim 3, Agusanto does not explicitly teach the claimed limitations.
Hu teaches the claimed:
3. The apparatus of claim 1, wherein the at least one memory and the computer program code are further configured to, with the processor, cause the apparatus to: cause provision of haptic feedback responsive to the interaction of the tracked device with the body, the physical model thereof, or the feature associated with the physical model (Please see Hu in figure 3 and in the last paragraph in section 1 where it states “Figure 3 below shows how tool orientation affects the haptic feedback in open surgery. Two scenarios are shown in this figure: one for tool-organ poking, another for tissue cutting. The reaction force depends on organ tissue model, tool tip position relative to the organ, and cutting or poking direction”.  
In this passage, the haptic feedback is responsive to the change in the position and the orientation of the tracked device because the reaction force depends on the tool tip position relative to the organ as well as the cutting/poking direction.  Further, in this passage, the haptic feedback is responsive to an associated characteristic of the 3D virtual model because the reaction force depends on the organ tissue model.  The organ tissue model specifies an amount of tissue deformation, e.g. see figure 5 and its caption.
The surgical tool device is tracked in Hu, e.g. please see Hu in the 2nd paragraph under the “Introduction” section where it states “We have established a method for tracking surgical tools accurately and generating haptic feedback according to virtual organ models and tool-tissue interaction. With our approach, a surgical tool can be tracked by means of a camera [4], magnetic sensors and optical sensors, and the haptic force feedback can be created magnetically on the surgical tool with high fidelity [5].”).
It would have been obvious to one of ordinary skill in the art at the time of invention to use the haptic feedback as taught by Hu with the system of Agusanto as modified by Plummer and Hyndman in order to provide more realistic and accurate feedback during surgical simulation procedures (section 1, 1st paragraph in Hu).

As per claims 11 and 12, these claims are similar in scope to limitations recited in claims 2 and 3, respectively, and thus are rejected under the same rationale.


s 5-6 and 14-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Agusanto in view of Plummer in further view of Hyndman and Bichlmeier et al. (NPL Doc, “Contextual Anatomic Mimesis”).

As per claim 5, Agusanto does not explicitly teach the claimed limitations.
Bichlmeier teaches the claimed:
5. The apparatus of claim 1, wherein the at least one memory and the computer program code are further configured to, with the processor, cause the apparatus to: cause provision of visual feedback responsive to the interaction of the tracked device with the body, the physical model thereof, or the feature associated with the physical model, wherein a characteristic of the visual feedback is dependent on a characteristic or feature associated with the interaction (Bichlmeier shows an example of this in figure 10(b).  For example, please see the caption where it states “The instrument is virtually extended inside the thorax phantom (b)”.  Figure 10b shows that the thorax phantom is made up of the 3D virtual model.  Also see Bichlmeier in section 4.2, 1st paragraph where it states “However, we extended the phantom’s virtual anatomy by surface models segmented from the Visible Korean Human (VKH)4 data set. Virtual models are registered manually to the thorax phantom. This is sufficient for the evaluation of our visualization method.”
	In this instance, the visual display of a virtual image of the instrument extended into the body corresponds to the claimed “visual feedback”.  This feedback is dependent on a characteristic or feature associated with the interaction, e.g. how far and what location the virtual instrument in rendered to appear within the virtual model dataset).


As per claim 6, Agusanto does not explicitly teach the claimed limitations.
Bichlmeier teaches the claimed:
6. The apparatus of claim 1, wherein the at least one memory and the computer program code are further configured to, with the processor, cause the apparatus to: cause a visual representation of the tracked device on the virtual model, wherein the visual representation of the tracked device reflects a position of the tracked device relative to the body or physical model thereof (Bichlmeier shows an example of this in figure 10(b).  For example, please see the caption where it states “The instrument is virtually extended inside the thorax phantom (b)”.  Figure 10b shows that the thorax phantom is made up of the 3D virtual model.
In this instance, the visual display of a virtual image of the instrument extended into the body corresponds to the claimed “a visual representation of the tracked device on the virtual model”.  This visual representation depicts how far and what location the virtual instrument in rendered to appear with respect to the virtual model dataset).
It would have been obvious to one of ordinary skill in the art at the time of invention to use the visual feedback as taught by Bichlmeier with the system of Agusanto as modified by Hyndman.  The motivation of claim 5 is incorporated herein.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL HAJNIK whose telephone number is (571) 272-7642.  The examiner can normally be reached on Mon-Fri (8:30A-5:00P).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL F HAJNIK/Primary Examiner, Art Unit 2612